DETAILED ACTION
This is the first action on the merits for application 17/603,237 filed on .  Claims 1-7 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words (See 37CFR1.72(b)).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kobayashi (US20160025158 cited from IDS) in view of Hirayanagi (JPH11141570A)
Claim 1: Kobayashi discloses a wet friction plate (Fig.2, and title) comprising: 
multiple friction members (12) arranged on a clutch friction plate (3) through a clearance (space between 20 and 12 along the circumferential direction) along a circumferential direction on a surface of a core metal (20) formed in a flat plate annular shape, 
wherein each friction member has a first fine groove (12a) formed to have a groove width (width of 12a), opening at an inner peripheral edge of the each friction member, extending toward an outer peripheral edge of the each friction member (¶ [0041]), and having a terminal end portion (see annotated Fig. below) between the inner peripheral edge and the outer peripheral edge and a second fine groove (12b) formed to have a groove width (width of 12b), opening at the outer peripheral edge, extending toward the inner peripheral edge (¶ [0041]), and having a terminal end portion (see annotated Fig. below) between the outer peripheral edge and the inner peripheral edge, and
 the first fine groove and the second fine groove include at least one first fine groove and one second fine groove formed at positions adjacent to each other on one of the friction members (as shown in Fig.2 the 12a and 12b are formed adjacent to each other on friction member 12), and have overlap portions  (see annotated Fig. below) overlapping with each other in the circumferential direction at an identical position in a radial direction of the core metal. 
Kobayashi does not disclose a first and second fine groove formed to have a groove width of equal to or greater than 0.1 mm and equal to or less than 0.8 mm.
Hirayanagi teaches friction plate for wet clutch (see page 1, ¶[0001]) having width of oil groove (11) is 3mm or less. Furthermore, 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have the teaching of Hirayanagi to modify a first and second fine groove formed to have a groove width of equal to or greater than 0.1 mm and equal to or less than 0.8 mm in the clutch device of Kobayashi for purpose of reducing drag torque. Since reducing the width of groove, the area would also be reduced, thus the drag torque will also be reduced.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image1.png
    543
    861
    media_image1.png
    Greyscale


Claim 2: Kobayashi and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein each overlap portion has at least a length of equal to or greater than ¼ of a length of each friction member in the radial direction of the core metal (as shown in annotated Fig above, the overlap portions is at least greater than ¼ the length of each friction member 12 in radial direction).
Claim 3:  Kobayashi and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein the first fine groove and the second fine groove are configured such that a ratio of the length (L see annotated Fig below) of each overlap portion to an interval (P see annotated Fig. below) between the terminal end portion of the first fine groove and the second fine groove adjacent to the terminal end portion of the first fine groove in a circumferential direction of the core metal is equal to or greater than 1.5 and equal to or less than 4 (from annotated Fig. below, the ratio of L/P is greater than 2)

    PNG
    media_image2.png
    543
    897
    media_image2.png
    Greyscale

Claim 4: Kobayashi and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein in at least one of the multiple friction members, at least one of the first fine groove and the second fine groove is formed to open at an end portion of the at least the one of the multiple friction members extending in the radial direction of the core metal (see annotated Fig. below).

    PNG
    media_image3.png
    543
    897
    media_image3.png
    Greyscale

Claim 7: Kobayashi and Hirayanagi as modified device disclose a wet multiplate clutch device for transmitting rotary drive force of a motor to a driven shaft or blocking rotary drive force transmission1, comprising: the wet friction plate (title) according to claim 1; and a flat plate annular clutch plate (fig.1, 2) to be pressed against or separated from the wet friction plate to transmit or block the rotary drive force (¶[0032];[0033]).
Claim(s)  1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Miyazaki (US20070102258A1 cited from IDS) in view of Hirayanagi (JPH11141570A)

Claim 1: Miyazaki discloses a wet friction plate (title: wet type multi plate) comprising:
 	multiple friction members (Fig.5, 21) arranged on a clutch friction plate (3) through a clearance (space between 21 and  20 along the circumferential direction) along a circumferential direction on a surface of a core metal (20) formed in a flat plate annular shape, 
wherein each friction member has a first fine groove (32) formed to have a groove width (width of groove 32), opening at an inner peripheral edge of the each friction member, extending toward an outer peripheral edge of the each friction member, and having a terminal end portion (32b) between the inner peripheral edge and the outer peripheral edge and a second fine groove (33) formed to have a groove width, opening at the outer peripheral edge, extending toward the inner peripheral edge, and having a terminal end portion (33b) between the outer peripheral edge and the inner peripheral edge, and
 the first fine groove and the second fine groove include at least one first fine groove and one second fine groove formed at positions adjacent to each other on one of the friction members (as shown in Fig.5 the 33 and 32 are formed adjacent to each other on friction member 21), and have overlap portions (see annotated Fig. below) overlapping with each other in the circumferential direction at an identical position in a radial direction of the core metal.
Miyazaki does not disclose a first and second fine groove formed to have a groove width of equal to or greater than 0.1 mm and equal to or less than 0.8 mm.
Hirayanagi teaches friction plate for wet clutch (see page 1, ¶[0001]) having width of oil groove (11) is 3mm or less. Furthermore, 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have the teaching of Hirayanagi to modify a first and second fine groove formed to have a groove width of equal to or greater than 0.1 mm and equal to or less than 0.8 mm in the clutch device of Miyazaki for purpose of reducing drag torque. Since reducing the width of groove, the area would also be reduced, thus the drag torque will also be reduced.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image4.png
    378
    678
    media_image4.png
    Greyscale

 Claim 2: Miyazaki and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein each overlap portion has at least a length of equal to or greater than ¼ of a length of each friction member in the radial direction of the core metal (as shown in annotated Fig above, the overlap portions is at least greater than ¼ the length of each friction member 21 in radial direction).
Claim 4: Miyazaki and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein in at least one of the multiple friction members, at least one of the first fine groove and the second fine groove is formed to open (32a or 33a) at an end portion of the at least the one of the multiple friction members extending in the radial direction of the core metal.
Claim 5: Miyazaki and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein in at least one of the multiple friction members, a greater number of first fine grooves (32) than that of the second fine grooves (33) is formed on one of the friction members.
Claim 6: Miyazaki and Hirayanagi as modified device disclose the wet friction plate according to claim 1, wherein in at least one of the multiple friction members, the second fine groove (33) is formed on each side of the first fine groove (32) on one of the identical friction members (21).
Claim 7: Miyazaki and Hirayanagi as modified device disclose a wet multiplate clutch device for transmitting rotary drive force of a motor to a driven shaft or blocking rotary drive force transmission 2, comprising: the wet friction plate (title) according to claim 1; and a flat plate annular clutch plate (fig.1, 2) to be pressed against or separated from the wet friction plate to transmit or block the rotary drive force (¶[0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is not limiting because the body of the claim describes  a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitation. Thus the preamble of the claim is not considered a limitation and is of no significance to claim construction.
        
        2 This limitation is not limiting because the body of the claim describes  a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitation. Thus the preamble of the claim is not considered a limitation and is of no significance to claim construction.